DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13  of U.S. Patent No. 10,859,329. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are to a method of modulating thermal resistance which can be accomplished using the patented claims.  The methods are an obvious use of the patented claims and the Applicant was not prevented from claiming such a method in the application of US 10,859,329.
Claims 1, 5, 9-15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of U.S. Patent No. 10,866,039. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are to a method of modulating thermal resistance which can be accomplished using the patented claims.  The methods are an obvious use of the patented claims and the Applicant was not prevented from claiming such a method in the application of US 10,866,039.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 10-12  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cleavelin et al. (US 20120056149) 
Cleavelin discloses a method for controlling interfacial thermal resistance of a thermal transistor comprising a metal thermal conductor (220), a non-metallic thermal conductor (200), and a thermal resistance adjusting unit (400), the metallic thermal conductor (220) and the non-metallic thermal conductor (220) are in direct contact with each other to form a thermal interface, and a thermal resistance adjusting unit (400) configured to generate a bias voltage U+- between the metallic thermal conductor and the non-metallic thermal conductor by varying an electric field at the interface to modulate the interfacial thermal resistance at the interface. . (figure 3 and paragraphs 86- 90). Regarding claim 10, Cleavelin discloses that a material of the metallic thermal conductor is selected from Copper or Aluminum (paragraph 141). Regarding claims 11-12, Cleavelin discloses (paragraph 87) that the non-metallic thermal conductor (200) is carbon nanotubes, which is an electrical conductive material. Regarding claims 5, Cleavelin discloses that the thermal resistance adjusting unit comprises a voltage source (400) electrically connected to each of the metallic thermal conductor and the non-metallic thermal conductor; the voltage source (400) is configured to control electric potentials between the metallic thermal conductor and the non-metallic thermalconductor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claims 1, 5, 9,10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2017/0284096A1) in view of Barrett et al. (WO 2006004524A1). ).
 Regarding claim 1, Abe discloses (figure 1B) a method for controlling interfacial thermal resistance of a  thermal transistor, comprising a metallic thermal conductor (4), a thermal conductor (dielectric material 11 or 21) and a thermal resistance adjusting unit (10,20, voltage source), the metallic thermal conductor and the non-metallic conductor are in direct contact with each other to form a thermal interface; and the thermal interface adjusting unit is configured to generate a bias voltage between the metallic conductor and the non-metallic thermal conductor. (voltage applied on two plates 10,20 sandwiched the metallic thermal conductor and the non-metallic thermal conductor). Abe does not disclose that the dielectric material is a non-metal material. Barrett discloses (page 9 and lines 21-25) that the dielectric material can be a ceramic material such as Boron Nitride or is composed of good thermal conductivity and a material of low electric conductivity such as Boron Nitride powder mixed with polyester or epoxy for a purpose of enhancing the heat transfer performance of the non-metallic thermal conductor. Since Barret is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ Barret’s teaching in Abe’s device for a purpose of enhancing the thermal conduction of the non-metallic thermal conductor. 
Regarding claim 10, the metallic thermal conductor is selected from the group of copper and aluminum. 
Regarding claim 15, the metallic thermal conductor and the non-metallic conductor are disposed in a vacuum environment. 
Regarding claim 14, Abe discloses (figure 1b) that the metallic thermal conductor and the dielectric thermal conductor are disposed in a sealed space (S1). Regarding claim 8, Abe discloses (paragraph 48) that the metallic thermal conductor and the dielectric material conductor are disposed in a vacuum environment (paragraph 48).
Regarding claim 9, Abe discloses ( paragraphs 58 and 63) that the thermal resistance adjusting unit comprising a first plate (20) and a second plate (10) parallel to and spaced apart from the first plate, both the first plate and the second plate are electrical conductive plate (aluminum), and the metallic thermal conductor and the non-metallic thermal conductor are disposed between the first plate and the second plate. Abe further discloses that the thermal resistance adjusting unit further comprises a voltage source electrically connected to each of the first plate and the second plate, the voltage is configured to control electric potentials between the first and the second plate (paragraphs 58,63,64,67 and 69). Abe discloses that the metallic thermal conductor (4) comprising a first surface and a second surface; the non-metallic thermal conductor comprises a third surface and a fourth surface, the first surface and the third surface are in direct contact with each other to form the thermal interface. 
Regarding claim 9, Abe substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the thickness of the thermal conductor ranges from 0.1mm to 1 mm. Applicant has not disclose any critically or any unexpected result for having the range as claimed. It is a tradeoff in selecting a thickness of an interface layer considering its rigidity and performance as well as its material cost. The thinner the layer is, the more flexible, less cost the layer will be but also the more fragile the layer become. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the thermal conductor to be within range 0.1 mm to 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 9 is rejected under 35 U.S.C. 103 as obvious over Cleavelin et al. (US 2012/0056149).
Cleavelin substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the thickness of the thermal conductor ranges from 0.1mm to 1 mm. Applicant has not disclose any critically or any unexpected result for having the range as claimed. It is a tradeoff in selecting a thickness of an interface layer considering its rigidity and performance as well as its material cost. The thinner the layer is, the more flexible, less cost the layer will be but also the more fragile the layer become. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the thermal conductor to be within range 0.1 mm to 1 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 2-4, 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761